DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, and 10, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Regarding Claim 1; “a portion of the cooling block other than the projection” in lines 11-12 is unclear; whereas ‘a portion of the cooling block’ is already asserted in lines 8-9.  Note: it appears the same portion is denoted; In line 13, “a width direction” does not explicitly denote a width direction of the pipe or a width direction of the projection, and further “a distance from the pipe to a closest edge of the at least one projection in a width direction” is unclear; whereas according to the applicant drawings a projection edge may present in a width direction along an X-plane or a Z-plane.  Note: it appears the Z-plane is intended relative to a thickness of the projection, and thus the distance from the pipe along the thickness of the atleast one projection to an edge between the cooling block and the projection.  Regarding Claim 5; “a region other than the projection in plan view” is unclear; whereas the feature comprising a region other that the projection has not been asserted and may denote i.e. a region of the cooling block, a region of the pipe, a region of the heat exchanger, and/or a region of the first electronic component etc.; and further it is unclear if the second component is intended overlap ‘a region other than’ denotes: in addition to OR without overlapping the projection since the electronic component is asserted to include each of the first and second electronic components in lines 2-3. Note: if the electronic components are different with different footprints etc then correct accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Park 2016/0231008).
Regarding Claim 1; Park discloses a heat sink (as depicted by Fig. 5a) comprising: a pipe (500) through which refrigerant flows (refrigerant through the pipe—para. 0096), the refrigerant is cooled by a heat exchanger (as constituted by heat exchanger--para. 0097), the pipe having a first width (whereas the pipe depicts a first width as characterized by the diameter—as depicted by Fig. 5a); and a cooling block (via heat radiating member-400-Fig. 5a—para. 0097) having a first surface and a second surface opposite to the first surface (as depicted by Fig. 5a—where a projection 700 is disposed over a first surface of 400; and 210 faces a second surface of 400), at least one projection being formed in the first surface of the cooling block (whereas the projection is formed over the first surface by contact and/or adhered in contact—as set forth by para.’s 010-0102), the projection having a length parallel to the pipe and a width perpendicular to its length, and in the first surface of the cooling block (as otherwise depicted by Fig. 5b—whereas 700 denotes a length parallel to a length of 420 and is disposed at the first surface), a portion of the cooling block other than the projection is formed adjacently on at least one side of the projection (as depicted by Fig.’s 5a-5c--where 600 couples the cooling block-400 and constitutes being adjacent to the projection; and further 600 contacts the pipe—as set forth by para.’s 0107-0108—Note: adjacent to does not limit or exclude side or direction etc) the pipe being in contact with the projection (as depicted by Fig. 5a-5c—whereas the pipe contacts a portion of 700 at groove-710), the pipe being arranged to be spaced and keep a distance from a portion of the cooling block other than the projection (as depicted by Fig. 5a—whereas the pipe is spaced from and not in contact with a portion of 400 receiving 410) and wherein a distance from the pipe to a closest edge of the at least one projection in a width direction is substantially equal to the first width (as denoted in the 112 rejection above, the closest edge is deemed in the thickness direction from the pipe to an edge between 700 and 400; and a distance from the pipe to the edge is substantially equal to the first width/diameter of the pipe—as depicted by Fig’s 5a, 5b and/or 5c).  Except, Park does not explicitly disclose the substantially equal distance explicitly as equal.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the distance as equal to the first with of the pipe; whereas the distance comprises at least a thickness of the projection between the pipe and the cooling block being equal to the first width of the pipe so as to achieve a desired heat transfer rate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 2; Park discloses the heat sink according to claim 1, wherein a groove portion extending along one direction of the projection in plan view is formed in the projection, and the pipe is fitted in the groove portion and is in contact with the projection (via the pipe received in contact with groove- 710 along the length direction- as depicted by Fig.’s 5a-5C).  

Regarding Claim 3; Park discloses the heat sink according to claim 2, wherein a dimension of the projection in the one direction is shorter than a dimension of the cooling block in the one direction (as depicted by Fig. 5b).  

Regarding Claim 4; Park discloses the circuit device comprising: the heat sink according to claim 1; and an electronic component, the electronic component being attached to the second surface (as set forth by para.’s 0079 and 0081—whereas 200 and/or 210 includes a power element and connects to 400; --as otherwise depicted by Fig. 4—whereas a second side at a bottom of the cooling block 400 is connects to controller-200).  

Regarding Claim 5; Park discloses the circuit device according to claim 4, wherein the electronic component includes a first electronic component and a second electronic component (as set forth by para.’s 0079-0081), at least a portion of the first electronic component overlaps with a region of the projection in plan view (whereas 210 overlaps a region of the projection), and the second electronic component overlaps with a region other than the projection in plan view (whereas a compressor-20 overlaps at least another region—as suggested by Fig.’s 3-5a).  
Regarding Claim 6; Park discloses the circuit device according to claim 5, except, explicitly wherein the first electronic component has a heat generation amount larger than that of the second electronic component.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the power element as an inverter type generating more heat than the compressor—as suggested by para.-0079 since it was known in the art that the power element is a switching element driving the compressor generating relatively larger amounts of heat while generating the operating frequency thereof.

Regarding Claim 10; Park discloses the circuit device according to claim 1, wherein the portion of the cooling block other than the projection is formed to sandwich the projection therebetween from both the one side and an other side of the projection (as depicted by Fig. 5a—whereas the projection is sandwiched between 600 and 400).
 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  (Park 2016/0231008) as applied to claim 5 above, in view of (Teraki 2015/0082823).
Regarding Claim 7; Park discloses the circuit device according to claim 5, except, explicitly wherein the first electronic component has a plane area smaller than a plane area of the projection in plan view.  However, Teraki discloses a first electronic component has a plane area smaller than a plane area of a projection in plan view (as depicted by Fig.’s 3-4—whereas an inverter-53  has a smaller plane area than a cooling block-60 or a projection-65 defined by 62 thereof), and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the plane area of the projection as larger so as to provide a projection with a larger heat capacity than the inverter to achieve a desired heat flux, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 8-9 are hereby deemed as allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY L SMITH/Primary Examiner, Art Unit 2835